ORDER
PER CURIAM.
Thomas Carter (Carter) appeals from the trial court’s judgment, entered in accordance with a jury verdict, in Carter’s action seeking damages regarding property condemnation.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment in accordance with 84.16(b).